OPINION — AG — ** PHYSICIANS — DISPENSE DRUGS — AUTHORITY ** STATEMENT OF FACTS: THERE ARE SEVERAL LICENSED PHYSICIANS AND SURGEONS IN OKLAHOMA WHO MAINTAIN IN THEIR CLINIC OR OFFICE A DISPENSARY FOR THE PURPOSE OF FURNISHING MEDICINE AND DRUGS TO THEIR OWN PATIENTS. THE DRUGS AND MEDICINES IN THE DISPENSARY ARE EITHER PREPARED OR COMPOUNDED BY THE PHYSICIAN OR SURGEON OR ARE OBTAINED FROM PHARMACEUTICAL HOUSES IN COMPOUNDED FORM AND PLACED IN BOTTLES EITHER IN CAPSULE, LIQUID, OR TABLET FORM AND THE BOTTLES NUMBER . . . CAN A LICENSED PHYSICIAN AND SURGEON IN OKLAHOMA BE IN VIOLATION OF THE PHARMACY LAWS OF THIS STATE ? — SEE OPINION (MIGHT BE STATUTORY VIOLATION) (DRUGS, PRESCRIPTION, PATIENTS, PHARMACISTS, LICENSE) CITE: 59 O.S. 341 [59-341], 59 O.S. 333 [59-333], 59 O.S. 343 [59-343] [59-343], OPINION NO. JULY 31, 1948 — STATE BOARD OF PHARMACY (FRED HANSEN)